LAUGHLIN, J.
(dissenting). I am of opinion that this judgment should be reversed on the ground that the court erred in instructing the jury both on the law and on the facts in a manner precluding the jury from determining the facts favorably to the appellants upon conflicting evidence, and that the verdict is against the weight of the evidence. It appears that the brokers were originally employed by the respondent to obtain a tenant for certain premises. They opened negotiations with Shubert Bros., the theatrical managers. During the negotiations it developed that the premises originally offered would be inadequate for the purposes of Shubert Bros., who desired to have the *148major part of the building transformed into a theater. The respondent, however, owned the premises" required in addition. The pre-' ponderance of the evidence fairly shows, I think, that the respondent and Shubert Bros, came to an agreement by which the latter were to rent all the premises originally offered and the additional premises deemed necessary, and that all the. terms and conditions of the lease were agreed upon, and Shubert Bros, were ready and willing to perform, but the respondent decided not to execute the lease that had been agreed upon. In these circumstances the brokers were entitled to their commissions. I doubt if the jury would have rendered the verdict in favor of the respondent if they had not been misled by the charge of the court upon the facts and law with reference to the right of the brokers to recover as affected by the enlargement of the premises originally offered. At the close of the main charge one of the jurors inquired of the court, “If the defendant made a contract to lease certain parts of that property, and afterwards it was enlarged, but included the parts he had already made a contract for, would he.be entitled to our verdict?” to which the court replied, “No; the contract is a contract as a whole,” and counsel for plaintiff duly excepted. This inquiry of the jury was evidently directed to the proposition to which I have just adverted. After being out some time, the jury returned to the court, and one of them inquired of the court whether commissions could be recovered if there had been a change in the dimensions of the property to be leased, and the plaintiffs and defendant knew of this change, to which the court replied that the question for the jury to determine was whether the defendant employed the plaintiffs to find a tenant for the piece of property described on the diagram Exhibit 8, saying that the plaintiffs say that they were so employed and the defendant denies it. Exhibit 8 embraced the original premises and the additional premises also. At this time there was a further colloquy between the court and different members of the jury relating to this point, from which it appears that the jurors did not make clear to the court the precise point upon which they desired advice, and consequently they did not receive proper advice. After further deliberation the jurors again returned to the courtroom, and inquired if the president of the defendant admitted on the stand that Shubert offered to give him a check for $500 to bind the agreement covering the proposed lease, and if the lease was based on the plan known as “Exhibit 8.” The reply was that the court could not tell the jury whether it was based on Exhibit 8, but the inference from the testimony was that it was before the 3d day of October. It appeared from the testimony that Exhibit 8 was not fully completed until some time after the 3d of October. This exhibit is merely a ground plan, indicating the manner in which the premises were to be arranged for use by the tenant, but it contains no dimensions and shows no scale. Its only materiality upon the point under discussion was that it indicated the outline of the entire premises to be leased by the tenant, including those originally offered and those added as the result of subsequent negotiations. It contains no agreement or reference to any agreement. The time of the completion of that diagram was not important. The material question was whether the parties had agreed upon renting the enlarged tract, and, although the jurors *149referred to the diagram, it is evident that their inquiries related not to the diagram, but to the agreement concerning the additional space, and that they were misled by the - remarks of the court with reference to the time the diagram was completed. After further discussion between counsel and the court, a juror inquired whether they were to decide whether plaintiffs were engaged to find a tenant for the premises according to the original plan or according to Exhibit 8, and stated that the question was asked to satisfy the minds of the jurors whether Exhibit 8 was the original plan. In reply to this the court stated that it was not. After still further discussion between the court and counsel a juror stated interrogatively, “You have charged us as a positive fact that the check was not offered in consideration of Exhibit 8,” to which the court replied that the president of the defendant testified that he did not know “at what conversation that took place.” After still further discussion between the court, counsel, and a juror concerning this Exhibit 8, and the time the money was offered to bind the bargain— which concededly was October 3d—counsel for the plaintiffs, apparently addressing the court, said, “Mr. McCreery testified that at that time, on October 3d, when the rent was exactly fixed, it was known how much of the property would be taken.” Whereupon the court said, “I will state to the jury that on October 3d there is no evidence showing that the plans and specifications known as ‘Exhibit 8’ were submitted to Mr. McCreery,” to which counsel for the plaintiff duly excepted. This was the last instruction given by .the court before the rendition of the verdict. The statement thus last made by counsel for the plaintiffs is in accordance with the testimony of Mr. McCreery, and was evidently made with a view to having the jury so instructed. It is manifest that the jury were misled by the importance attached to Exhibit 8 by the court. There was evidence tending to show that Exhibit 8 was before the parties on October 3d, but, as already observed, it was not important. The important thing was that the minds of the parties had met upon the space, the terms, and the rent, and the time of payment, and that occurred on October 3d, when the check was tendered.
Eor these reasons I dissent from the affirmance of the judgment and order.